Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				          DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a content of the structural unit (A) is greater than or equal to 80 mol% of all structural units and a content of the structural unit (B) is 0.01 to 20 mol% of all structural units which would yield a molar ratio (A)/(B) being 4 to 10,000.  Amended claim 1  merely relocates “a molar ratio (A)/(B) being 4 to 1,000” the end of the claim 1 and  such new arrangement alone would not overcome the rejection.
If the molar ratio (A)/(B) being 4 to 1,000 controls, presence of the content of the structural unit (B) is 0.01 to close to 0.1 mol% all structural units would not be possible for example.  Thus, the recited two different ratios of claim 1 would be indefinite.
See Ex parte Miyazaki, No. 2007-3300, 2008 WL 5105055, at 5 (BPAI Nov. 19, 2008) 89 USPQ2d 1207: [I]f a claim is amendable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35. USC 112, 2nd paragraph, as indefinite.  Also, see MPEP 2175 and 2143.03.
Other claims depend from the indefinite claim 1 would be also indefinite.

Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 4-14 are rejected under 35 U.S.C. 102((a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ikeda et al. (US 6,096,393).
Note that the heading of the previous office action was a mistake as evidenced by the following statements at bottom of page 6 of the previous office action.  Thus, the correct heading is recited above and no new ground of rejection is introduced.
 “Thus, the instant invention lacks novelty.
Or, it would have been obvious to one skilled in the art before the effective filing date of invention ---.”
Rejection is maintained for reasons of the record with the following responses.

			RESPONSE TO ARGUMENTS
Applicant asserts that the Declaration filed on September 29, 2020 showing a duplicate of Synthesis Example 1 utilizing an atactic polymethyl methacrylate of Ikeda et al would rebut the rejection since it shows 100% reduction rate.
But, the examiner further stated that Ikeda et al. further teach syndiotactic and isotactic polymethyl methacrylates in examples 2 and 3, respectively. The atactic polymethyl methacrylate would be expected to have a different reactivity/reduction rate than that of the syndiotactic and isotactic polymethyl methacrylates as evidenced by a lower intrinsic viscosity value and % haze as taught by Table 1 of Ikeda et al. 
Applicant asserts that the examples 2 and 3 of Ikeda et al. are very likely to yield 100% reduction rate, but a statement of counsel is not evidence.  In re Walters, 168 F.2d 79, 80 (CCPA 1948).   Argument by counsel cannot take the place of evidence.  In re Geisler, 116 F.3d 1465, 1471 (Fed. Cir. 1997).  
Especially, the syndiotactic polymethyl methacrylate taught in the example 2 of Ikeda et al. would be expected to have a regular/homogeneous primary structure, (i.e., the substituents have alternate positions along the a polymer backbone and 100% of raceme diads) would consist of bulky methacrylate groups which would be expected to yield a steric hinderance (stereochemistry) for the reduction rate).  Since PTO does not have equipment to conduct the test, it is fair to require applicant to shoulder the burden of proving that his material differs from the example 2 of Ikeda et al   See In re Best, 195 USPQ 430, 433 (CCPA 1977).  Charles Pfizer & Co. v. FTC, 401 F.2d 574, 579 (6th Cir. 1968).  Inherent anticipation does not require that a person of ordinary skill in the art would have recognized the inherent disclosure, Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373 (Fed. Cir. 2002).  See MPEP 2112.01.
Thus, the anticipated rejection would not overcome unless applicant shows that the example 2 would not yield the instant copolymer.  
Applicant asserts that Ikeda et al. do not teach or suggest the claimed invention, but Ikeda et al. teach most preferably 80-100 mol% of a formula 1 (i.e., the instant formula (A)) at col. 4, lines 6-12 and thus choosing 80 mol% (yielding a ratio of 4:1) or up to 99.9 mol% of the formula 1 would meet the recited copolymer of claim 1 or would make it obvious.  See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.
Applicant states new claims 13 and 14, but they are not “new” and had been rejected (see bottom of page 5 to page 6 of the previous rejection).
Applicant asserts improved properties pointing to table 1 of specification, but at least the disclosure of “most preferably 80-100 mol% of a formula 1” of Ikeda et al. would meet the instant example 4.  Further, the scope of the claim 1 would encompass a molar ratio (A)/(B) being 4 to 10,000 discussed at above page 2 and thus the example 2 yielding melt moldability rating of “C” would fall within scope of the claim 1.
Thus, the examiner does not see any improved or unexpected results

Rejections based on GB 873,207 (July 19, 1961) are withdrawn since they are deemed redundant in view of the above rejections.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





THY/August 10, 2022                                               /TAE H YOON/                                                                                 Primary Examiner, Art Unit 1762